Citation Nr: 1526122	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  06-22 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

Initially, this matter was before the Board on appeal from a June 2005 rating decision by the Ft. Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  In October 2006, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In July 2007 and in July 2009, the case was remanded for further development.  In June 2011, the Board received additional evidence with a waiver of RO initial review.  In September 2011, the Board secured a Veterans Health Administration (VHA) medical advisory opinion in this matter.  In February 2012, the Board upheld the RO's decision to deny service connection for a low back disability.  The Veteran appealed that decision to the Court.  In August 2012, the Court issued an order that vacated the July 2011 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in an August 2012 Joint Motion for Remand (Joint Motion) by the parties.

In May 2013, the Board secured a new VHA medical advisory opinion in this matter.  In August 2013, the Board again denied the Veteran's claim seeking service connection for a low back disability.  The Veteran again appealed the decision to the Court.  In February 2015, the Court issued a mandate that vacated the August 2013 Board decision on this issue and remanded the matter for readjudication consistent with instructions outlined in a January 2015 memorandum decision.

The Veteran recently changed his appointment of representation to assist him before VA in this appeal.  In March 2015, he filed a signed VA Form 21-22 appointing Disabled American Veterans as his new representative.  Since then, appropriate correspondence from the Board has been provided to his new representative and that representative filed written argument in support of the Veteran's appeal in May 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim on appeal was last before the AOJ for adjudication when the AOJ issued the most recent supplemental statement of the case (SSOC) in September 2009.  It has not returned to the AOJ for nearly six years, as jurisdiction of the matter has remained with the Board and the Court throughout this time.  Recently, in May 2015, the Veteran submitted a signed statement expressly requesting that the case be remanded to the AOJ for consideration of the expanded evidentiary record; this statement was accompanied by a letter from the Veteran's representative explaining "[t]he Veteran requests his case be Remanded back to AOJ," and that "he is in the proces[s] of obtaining further evidence in support of his claim."

The Board additionally recognizes that the Veteran's appeal to the Court included contentions that VA medical opinions in the record now are inadequate for of appellate review of his service connection claim.  The January 2015 Court decision focused upon concerns regarding the Board's analysis of the Veteran's lay testimony, but also acknowledged his contention that the latest VHA medical opinion from May 2013 was inadequate.  The Court stated: "Although the examiner thoroughly reviewed the record, he explicitly refused to consider lay evidence of symptoms or medical evidence recounting back pain without supporting medical testing.  The examiner emphasized that he took into account only medical records of treatment because 'memory of medical events is often severely clouded by time.'"

In a recent (May 2015) written statement, the Veteran expressed a key contention in this case.  He notes that "[t]he conclusion of my 2003 15 minute examination was, 'age related arthritis,' this diagnosis has been used to deny my claim."  He explains: "I was 54 years old at the time....  I am now 66 years old.  The only pain I have is in my lower back.  No other areas of my body have signs of arthritis.  I have lived with this back pain for 45 years."

The Board has secured two VHA medical opinions over the past several years to address the medical questions presented in this matter.  The Veteran has not had an in-person VA examination to evaluate the nature and etiology his back disability since January 2009 (over six years ago), and now argues that the contrast between his history of arthritis of his low back and his reported absence of arthritis in any other part of his body weighs against attributing his low back disability to age rather than to injury in service.  Considering that (1) he has requested a remand for AOJ consideration of the claim on appeal for consideration of the expanded evidentiary record (after nearly six years without AOJ review of the matter), (2) his arguments regarding the significance of the progress of his low back disability and his other orthopedic health to date, (3) that he has not been examined by VA to assess the nature and etiology of his low back disability for this appeal in approximately six years (with the older examination reports yielding inadequate medical opinions), and (4) the Court's discussion of his argument that the latest VHA medical opinion is inadequate due to its disregard of his lay testimony, the Board finds that a new VA examination is warranted.  The Board also notes that the September 2011 VHA medical opinion has previously been determined to be inadequate due in part to insufficient diagnostic findings.  Insufficiency of the medical evidence of this nature would be better resolved by an examination of the Veteran (with review of the entire record, rather than review of the record alone.  A new VA examination with medical opinion shall further facilitate fully informed appellate review of this case as the examiner is being expressly directed to consider the Veteran's lay testimony regarding his low back symptom history in determining whether his current low back disability is at least as likely as not related to his injury in service.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of all VA records (those not already associated with the claims file) pertaining to treatment the Veteran has received for his low back disability since the last such update of the record with VA medical records.

2.  After the record is determined to be complete, the AOJ should arrange for the Veteran to be examined by an orthopedic surgeon/orthopedist to ascertain the nature and likely etiology of his current back disability.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and interview and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each back disability entity found.

(b) Please identify the most likely etiology for any/each back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service?

In responding, please specifically address whether the assessment of the most likely etiology of any disability would change dependent upon whether or not the Veteran's own account of his back symptom history is accepted as credible (i.e. does any determination of etiology hinge upon whether or not a detail of the Veteran's account of his back symptom history is accepted or rejected).  If any etiology assessment hinges upon an otherwise uncorroborated detail of the Veteran's account of his history, the examiner is asked to please explain how so (and the rationale for the conclusion reached).

The examiner is asked to consider the following facts noted: In statements and testimony, the Veteran asserts that he has experienced low back pain ever since a back injury in service, and has continuously sought treatment from private providers.  He asserts that his current low back disability is attributable to service and not to aging-related factors.  He claims his current back disability stems from a back injury he sustained in service during the winter of 1968/1969.  His service records reveal that in April 1969 he was seen/treated for low back muscle strain.  In May 1969 it was noted that his low back problem was slowly improving.  In October 1970 he was evaluated and treated for low back tenderness and muscle spasm.  In January 1971 he sustained another back strain; at that time, he reported a history of gradual onset of lower back soreness.  The impression was low back strain.  On December 1971, service separation examination he denied complaints of recurrent back pain; the spine was normal on clinical evaluation.  Private postservice treatment records from 1987 to 2001 include a May 1994 progress report which notes the Veteran's complaint that he has had chronic low back pain "for years."  May 1994 lumbar spine x-rays revealed mild DJD.  In January 2002, the Veteran was seen at a VA outpatient clinic and reported low back pain on and off for thirty years.  The assessment was low back pain.

The examiner should explain the rationale for the opinion given. In particular, the examiner should address the prior medical opinions of record concerning the etiology of the low back disability, expressing agreement or disagreement and explaining the reasoning for the agreement or disagreement.  (Pertinent prior medical opinions in the record include private opinions dated in November 2006 from Dr. Ginsberg, June 2009 by Dr. Satchell., and June 2011 by Dr. Gordon, and VA medical opinions dated in April 2008, September 2008, January 2009, September 2011, and May 2013).

3.  The AOJ should then review the record readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

